ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a Petition for Review *278filed by Appellant, Jerry Rosebluff, by and through Terry L. Boyd, Sr. legal counsel.
Upon review of the Court file, the orders and pleadings, this Court makes the following findings and order.
1. The Petition for Review was filed on November 15, 2010. The Petition seeks an Order setting aside an October 6, 2010 permanent injunction issued by Judge Danna Runsabove. The Petition further seeks removal of Judge Runsabove from the case due to conflict of interest.
2. Title II CCOJ Section 207(a) requires a Petition for Review to be taken within fifteen (15) days from the date of entry of the final Order or Judgment appealed.
3. This Petition for Review was not timely filed under Title II CCOJ Section 207(a).
4. This Appeal further states that Judge Runsabove has not responded to the Motion to Recuse, set aside judgment and for rehearing.
A Petition for Review must be from a final Order or Judgment entered.... Title II CCOJ Section 207(a). Although this appeal may be Interlocutory in nature, we do not rule on the merits because of the timely filing issue.
BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
The Petition for Review be, and the same is hereby denied.